Citation Nr: 1536017	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  12-04 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Service connection for gastroesophageal reflux disease (GERD). 

2.  Whether new and material evidence has been received to reopen service connection for sleep apnea.

3.  Whether new and material evidence has been received to reopen service connection for left ear hearing loss  

4.  Service connection for sleep apnea.

5.  Service connection for pseudofolliculitis barbae (PFB). 

6.  Service connection for left ear hearing loss. 

7.  Entitlement to a higher (compensable) disability rating (or evaluation) for bilateral hearing loss (previously adjudicated as right ear hearing loss).



REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1975 to January 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The January 2009 rating decision denied an increased rating for right ear hearing loss and service connection for GERD.  The January 2009 rating decision also implicitly denied reopening of service connection for left ear hearing loss by the adjudicative action of recognizing only the right ear hearing loss as service connected for rating purposes.  The August 2010 rating decision denied reopening of service connection for sleep apnea, and denied service connection for PFB.  The claim for service connection for PFB was submitted in March 1999, though it was not adjudicated until August 2010.  The Board has reviewed the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in St. Petersburg, Florida.  The hearing transcript has been associated with the electronic claims file on VBMS.

The issue of entitlement to a higher rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. At the May 2015 Travel Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew the substantive appeal on the issue of service connection for GERD.

2. The claim for service connection for sleep apnea was denied in a January 2008 rating decision on the basis that sleep apnea neither occurred in nor was caused by service; the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision.

3. Evidence received since the January 2008 rating decision is not cumulative, and pertains to the basis of a prior final denial of service connection for sleep apnea of in-service onset of sleep apnea, so raises a reasonable possibility of substantiating the claim for service connection for sleep apnea. 

4. The claim for service connection for left ear hearing loss was implicitly denied in a January 2000 rating decision on the basis that that the Veteran did not have a left ear hearing loss disability for VA compensation purposes; the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision.

5. Evidence received since the January 2000 rating decision is not cumulative, and pertains to the basis of a prior final denial of service connection for left ear hearing loss of current left hearing loss disability for VA compensation purposes, so raises a reasonable possibility of substantiating the claim for service connection for left ear hearing loss. 

6. The Veteran has a current disability of sleep apnea.

7. Sleep apnea had its onset in service.

8. The Veteran has a current PFB disability.

9. PFB had its onset in service.

10. The Veteran currently has a left ear hearing loss disability. 

11. The Veteran was exposed to acoustic trauma (loud noise) during service.

12.   Left ear hearing loss is etiologically related to active service.


CONCLUSIONS OF LAW

1. The criteria for the withdrawal of a substantive appeal have been met regarding the issue of service connection GERD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The January 2008 rating decision, which denied service connection for sleep apnea, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

3. The criteria for reopening service connection for sleep apnea are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015). 

4. The January 2000 rating decision, which implicitly denied service connection for left ear hearing loss, became final.  38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. § 20.1103 (2015). 

5. The criteria for reopening service connection for left ear hearing loss are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015). 

6. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

7. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PFB have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

8. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Service Connection for GERD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw on the record at a Board personal hearing.  38 C.F.R. § 20.204.  At the May 2015 Board personal hearing, prior to the promulgation of a decision by the Board, the Veteran informed the Board on the record that he wished to withdraw the issue of service connection for GERD.  As the Veteran has withdrawn the appeal regarding this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it must be dismissed.



Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In this case, the Board is reopening and granting service connection for sleep apnea and left ear hearing loss, and granting service connection for PFB, which constitutes a full grant of the benefits sought on appeal with respect to these issues.  As there remains no aspect of these issues to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Reopening of Service Connection Legal Authority

Generally, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening of Service Connection for Sleep Apnea 

The RO denied service connection in a January 2008 rating decision on the basis that sleep apnea neither occurred in nor was caused by service.  In a February 2008 letter, the RO notified the Veteran of this decision and of procedural and appellate rights.  The Veteran did not perfect an appeal of this decision; thus, the decision became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2015).  To be material, the evidence with respect to this issue must tend to show that sleep apnea was incurred in service or caused by service. 

The Board finds that there is a sufficient evidentiary basis to reopen service connection for sleep apnea.  The new evidence includes a private opinion by 
Dr. J.M. that the Veteran had sleep apnea while he was in active service.  The Board finds that the evidence cited above is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.  The Board also finds this evidence to be material because it addresses a previously unestablished fact of in-service onset of sleep apnea; therefore, the Board finds the newly-received evidence to be both new and material to reopen service connection for sleep apnea.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board will address the merits of the claim for service connection for sleep apnea below.

Reopening Service Connection for Left Ear Hearing Loss

For purposes of this appeal, the threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the VA compensation purposes, impaired hearing will be considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In a January 2000 rating decision, the RO granted service connection for hearing loss as directly related to military service without specifying whether the hearing loss grant was awarded for both ears, or for the right ear only.  The August 1991 VA examination based on which the RO granted service connection showed right ear hearing loss disability for VA purposes that met the criteria of 38 C.F.R. § 3.385 (speech recognition of 92 percent), but did not show left ear hearing loss disability pursuant 38 C.F.R. § 3.385.  

Notwithstanding the Veteran's recent contention that the RO's general reference to grant of service connection in the January 2000 rating decision should also encompass left ear hearing loss, the criteria for service connection for left ear hearing loss (38 C.F.R. § 3.385) were not met at the time of the January 2000 rating decision, such that service connection for left ear hearing loss could not have been granted at the time of the January 2000 rating decision.  As the undisputed facts show that left ear hearing loss disability was not shown at the time of the January 2000 rating decision, no error in the January 2000 rating decision is suggested by the record.  

The January 2000 rating decision constitutes an implicit denial of service connection for left ear hearing loss because the Veteran's claim for service connection for hearing loss was a claim for right and left ear hearing loss, so was a related claim derived from the same claim for service connection for hearing loss.  The January 2000 rating decision referred to left ear hearing loss as normal, rather than rate the left ear based on audiometric testing and speech recognition scores, which reflects that the left ear hearing loss was not treated as service connected.  Additionally, although not presented to the Veteran, the code sheet created in conjunction with the January 2000 rating decision recognized only the right ear hearing loss as the service-connected disability.  See Cogburn v. Shinseki, 24 Vet. App. 205, 215 (2010) (stating the factors to be considered in analyzing the applicability of the implicit denial doctrine: (1) relatedness of the claims; (2) the specificity of adjudication; (3) the timing of the claims; and (4) whether the claimant is represented).  

The January 2000 rating decision's denial of service connection for left ear hearing loss does not suggest clear and unmistakable error (CUE) because the Veteran did not have left ear hearing loss to a disabling degree under 38 C.F.R. § 3.385 at that time.  Because the Veteran did not have a left ear hearing loss disability for VA purposes at the time of the January 2000 rating decision, a grant of service connection for left ear hearing loss was legally precluded, so no error is suggested by the record.  38 C.F.R. § 3.105(a) (2015) (providing that previous RO decisions that are final and binding will be accepted as correct in the absence of CUE).  

Consistent with recognition of the January 2000 rating decision as an implicit denial of service connection for left ear hearing loss, in June 2008, the Veteran filed a claim for what he wrote as increased rating for the service-connected right ear hearing loss.  The June 2008 claim for increased rating for right ear hearing loss suggests the Veteran's recognition that service connection had only been granted for right ear hearing loss, and not for left ear hearing loss.  The January 2000 rating decision implicitly denying service connection for left ear hearing loss was not appealed, and no new and material evidence was received within one year of that decision; therefore, the January 2000 rating decision denial of service connection for left ear hearing loss became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

The Board finds that the Veteran's June 2008 submission also constitutes a claim to reopen service connection for left ear hearing loss.  During the pendency of the appeal, the Veteran advanced that he should be service connected for hearing loss in both ears.  Before the left ear hearing loss may be rated, service connection must be established; therefore, based on a liberal construction of the June 2008 statement by the Veteran, the Board finds that in June 2008 the Veteran's request for an increased rating for hearing loss invokes a claim to reopen service connection for left ear hearing loss.  

The Board finds that the additional evidence received since the January 2000 prior final rating decision is new and material to reopen service connection for left ear hearing loss.  The new evidence includes a June 2009 VA examination report that shows a current left ear hearing loss disability according to criteria at 38 C.F.R. § 3.385, which was the basis for denial of service connection for left ear hearing loss in the January 2000 rating decision.  The Board finds that the evidence cited above is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.  The Board also finds this evidence to be material because it addresses a previously unestablished fact of current left hearing loss pursuant to 38 C.F.R. § 3.385; therefore, the Board finds the newly-received evidence to be both new and material to reopen service connection for left ear hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board will address the merits of the claim for service connection for left ear hearing loss below.

Service Connection Sleep Apnea

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that service connection is warranted because sleep apnea started in service.  Specifically, the Veteran asserted that sleep apnea started in service as manifested by symptoms of snoring, gasping or choking during sleep, restless sleep, large neck size, sexual dysfunction, high blood pressure, and obesity. See May 2010 internet printout (showing that the Veteran checked the boxes of the above-referenced symptoms).  During the May 2015 Board hearing, the Veteran and his wife provided similar testimony with respect to in-service onset of sleep apnea symptoms. 

The Board finds that the Veteran has currently diagnosed sleep apnea syndrome.  A May 2015 sleep study by the Florida Centers of Sleep Medicine shows a diagnosis of severe positional sleep apnea.   

The Board finds that the evidence is in relative equipoise on the question of whether the current sleep apnea began in service, that is, whether sleep apnea was directly "incurred in" service.  The evidence weighing in favor of finding in-service onset of sleep apnea includes statements made by the Veteran that he was told by family and friends that he snored and gasped for air during his sleep in service and that he has a large neck size, high blood pressure, and sexual dysfunction during service.  The Veteran's spouse stated during the May 2015 Board hearing that she married the Veteran in 1982, that she could barely sleep because of the Veteran's loud snoring, and that she would wake up from sleep to a loud gasping sound as if the Veteran were gasping for air.  See May 2015 Board hearing transcript.  The Board finds the above-referenced statements to be competent and credible evidence that sleep apnea symptoms began during active service.  Moreover, Dr. J.M. opined that the Veteran had sleep apnea during active service.  The opinion was based on reported in-service symptoms including daytime sleepiness, obesity, hypertension, and erectile dysfunction.  See June 2015 letter by Dr. J.M.  The evidence weighing against a finding of service onset of sleep apnea includes multiple in-service examination reports showing normal medical evaluations of the respiratory system.  There is no contrary medical evidence or medical opinion of record.  

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for sleep apnea is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  

Service Connection for PFB

The Veteran contends that service connection is warranted because of in-service shaving requirements.  He asserts that he developed an infection from shaving, which was diagnosed during service as PFB.  See Veteran statement attached to February 2012 VA Form 9. 

The Board initially finds that the Veteran has a current disability of PFB.  The June 2010 VA examination report shows a diagnosis of PFB. 

The Board finds that the evidence is in relative equipoise on the question of whether the current PFB began in service, that is, whether PFB was directly "incurred in" service.  The evidence weighing in favor of finding in-service onset of PFB includes multiple complaints of facial rash during service, which was diagnosed as PFB, in addition to in-service physical profiles showing an in-service diagnosis of PFB.  See e.g., June 1975, November 1980, February 1985, and April 1988 service treatment records; June 1975, August 1985, November 1986 DA Forms 3349 (physical profile).  The Board finds that the Veteran's competent lay observation of facial rash, which was later diagnosed as PFB, is consistent with the circumstances of service and that assertions of development of PFB symptoms during service are credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The evidence weighing against a finding of service onset of PFB includes notations in the above-referenced in-service physical profiles that PFB was temporary.  In addition,  the June 2010 VA examination report provides an opinion, based on history provided by the Veteran at the examination, that PFB preexisted service and was not aggravated beyond normal progression during service.  However, during the May 2015 Board hearing, the Veteran and spouse advanced that the Veteran never stated to the June 2010 VA examiner that he had PFB before service because he was not shaving before service entrance.  Moreover, the service entrance examination did not note any preexisting PFB and shows a normal clinical evaluation of the skin.  Therefore, the Board finds that the June 2010 VA examination is of no probative value because it is based on an inaccurate factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

For the reasons discussed above, and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for PFB is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  

The Board notes that the Veteran is already service connected for scarring of face from PFB and acne.  See January 2000 rating decision.  Therefore, the regulatory provisions with respect to pyramiding should be respected when rating the newly-service-connected PFB disability.  See 38 C.F.R. § 4.14 (2015). 

The record reflects that the Veteran initially claimed service connection for PFB, as well as scarring on face, in March 1999.  See March 1999 VA Form 21-526; March 1999 VA Form 21-4138.  The RO only adjudicated and granted the claim for service connection for scarring of the face from PFB, but did not adjudicate the claim for service connection for PFB.  See January 2000 rating decision; March 2000 statement of the case.  Accordingly, the Board finds that the claim for service connection for PFB has been pending since March 11, 1999.  In implementing this Board decision, the RO should assign a disability rating for the PFB disability from the original date of claim for service connection of March 11, 1999.

Service Connection for Left Ear Hearing Loss

The Veteran has generally contended that service connection for left ear hearing loss because he is already service connected for right ear hearing loss based on noise exposure in service.  See May 2015 Board hearing transcript.

The Veteran has left ear hearing loss for VA compensation purposes.  The June 2009 VA examination report shows left ear speech recognition score of 88 percent.  

The Board next finds that the Veteran was exposed to acoustic trauma (loud noise) during service.  The record reflects that the Veteran worked in flight line supplies, including outfitting and fueling planes before take-off, and was exposed to loud noise from aircrafts as part of his military duties.  See August 1999 VA examination report.  

The Board finds that the evidence is at least in equipoise on the question of whether the current left ear hearing loss disability (that meets the criteria of 38 C.F.R. § 3.385) is etiologically related to the acoustic trauma during active service.  Because the June 2009 VA examination now shows left ear hearing loss under 38 C.F.R. § 3.385 and because the January 2000 rating decision granted hearing loss based on the same etiology of loud noise exposure during service, the Board will resolve reasonable doubt in favor of the Veteran to find that service connection for left ear hearing loss is warranted as etiologically related to active service.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303.  In light of the grant of service connection for left ear hearing loss in this Board decision, the Board has listed the hearing loss higher rating issue on the title page as higher rating for bilateral hearing loss rather than right ear hearing loss only in order to reflect the grant of service connection for left ear hearing loss in this decision. 


ORDER

Service connection for GERD is dismissed.

New and material evidence having been received, the appeal to reopen service connection for sleep apnea is granted.

New and material evidence having been received, the appeal to reopen service connection for left ear hearing loss is granted.

Service connection for sleep apnea is granted. 

Service connection for PFB is granted. 

Service connection for left ear hearing loss is granted.



REMAND

Rating Bilateral Hearing Loss

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran is seeking an increased rating for the service-connected bilateral hearing loss disability, which is rated as zero percent disabling.  During the May 2015 Board hearing, the Veteran and his wife testified that the Veteran's hearing loss has progressively worsened since 2008.  The most recent VA audiology examination of record was in June 2009.  Moreover, the Veteran submitted a May 2015 private audiogram showing puretone threshold that are worse than the June 2009 VA examination puretone thresholds.  However, the May 2015 private audiogram does not contain speech recognition scores using the Maryland CNC test.  Because an examination for hearing impairment "must include a controlled speech discrimination test (Maryland CNC)" pursuant to 38 C.F.R. § 4.85(a) (2015), the Board finds that the May 2015 private audiogram is inadequate for purposes of rating the service-connected bilateral hearing loss disability. 

Based on a liberal construction of the statements by the Veteran and spouse, and because the most recent VA audiology examination of record took place about six years ago, the Board finds that the Veteran is asserting that the service-connected connected bilateral hearing loss on appeal has increased in severity since the most recent VA examination; therefore, remand for updated VA examinations is warranted.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey, 
6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of a veteran because an exam was too remote in time to adequately support a decision on appeal for an increased rating).   

Accordingly, the issue of entitlement to a higher rating for bilateral hearing loss is REMANDED for the following actions:

1. Schedule the Veteran for the appropriate VA audiology examination to help ascertain the current extent of the service-connected bilateral hearing loss disability.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed.  The VA audiologist is requested to fully describe the functional effects caused by the bilateral hearing loss disability.

2. Thereafter, the AOJ should readjudicate the issue of a higher rating for bilateral hearing loss.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC), and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in 

denial of the claim.  See 38 C.F.R. § 3.655 (2015).  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


